             Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 1 of 18




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


TEAL PEAK CAPITAL, LLC
                                               Civil No. 3:20-cv-1747(PAD)
Plaintiff,

v.
                                               Breach Of Contract; Specific
ALAN BRAM GOLDMAN                              Performance Of Contract;
                                               Reimbursement Of Funds, Costs
Defendants.                                    And Expenses



ANSWER TO AMENDED COUNTERCLAIM AND JOINDER OF PARTIES

To the Honorable Court:

        Come Now, Mr. John Michael Grzan and his wife, Dr. Tamrata Khimani (jointly

referred to as “Grzan-Khimani”), by and through the undersigned attorney, respectfully

states and prays:

                                   I. Nature of Action

        1.       The averment contained in paragraph 1 of the Amended Counterclaim is

denied. John Michael Grzan (“Mr. Grzan”) and his wife, Namrata Khimani (“Dr.

Khimani”) (jointly referred to as “Grzan-Khimani”) are natural persons; and Teal Peak

Capital, LLC is a separate entity from them and with independent judicial personality.

The Grzan-Khimari were never represented nor counseled in any shape or form by the

Firm Ferraiuoli, LLC (“Ferraiuoli”), nor any of its attorneys, in the process of negotiating

the purchase of Mr. Goldman’s property at The Estates No. 13, Dorado, PR 00646

(“Property”). The Grzan-Khimari did not incur in any insidious machinations (or “dolo”),
        Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 2 of 18




neither before nor after the signing of the Option to Purchase Agreement executed on

October 23, 2020, it was Mr. Alan Bram Goldman (“Mr. Goldman”) who refused to

execute the sale agreement after getting word that the properties in The Estates at

Dorado could be sold for a higher price. The Amended Counterclaim and Joinder of

Parties filed by Mr. Goldman is predicated on falsehoods, made up to hide his failure to

abide by the covenant of good faith and close the transaction as stipulated in the Option

to Purchase Agreement validly and informedly executed on October 23, 2020.

Moreover, Mr. Goldman’s accusation of fraud and conspiracy involving attorneys of the

law Firm of Ferraiuoli is extremely reckless, to say the least, because Mr. Goldman

possess no evidence to demonstrate that Ferraiuoli was involved in any shape or form

in the process of negotiating the Option to Purchase Agreement. The Grzan-Khimari

demand that such allegations be withdrawn and, if Mr. Goldman refuses, that this Court

impose the highest sanctions possible against him.

       2.    The averment contained in paragraph 2 is a petition for relief, not an

allegation of facts that requires a responsive pleading, to the extend that a relief may be

granted the same is denied.      In the alternative, The Grzan-Khimari deny that Mr.

Goldman has any right to the remedies sought in the Amended Counterclaim.

                                      II. The Parties

       3.    The allegation contained in paragraph 3 of the Amended Counterclaim

and Joinder of Parties is admitted.

       4.    The allegation contained in paragraph 4 of the Amended Counterclaim

and Joinder of Parties is admitted.


                                            2
        Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 3 of 18




       5.     The averment contained in paragraph 5 is a petition for relief, not an

allegation of fact that requires a responsive pleading, to the extent that a relief may be

granted the same is denied.

       6.     The allegation contained in paragraph 6 of the Amended Counterclaim

and Joinder of Parties is admitted.

       7.     The allegation contained in paragraph 7 of the Amended Counterclaim

and Joinder of Parties is admitted.

                               III. Jurisdiction and Venue

       8.     The allegation contained in paragraph 8 of the Amended Counterclaim

and Joinder of parties is admitted.

       9.     The allegation contained in paragraph 9 of the Amended Counterclaim

and Joinder of Parties is admitted

                                  IV. General Allegations

       10.    The Grzan-Khimani deny the allegation contained in paragraph 10 of the

Amended Counterclaim and Joinder of Parties on the basis that they lack knowledge or

information sufficient to form a belief about the truth of the averment. The Grzan-

khimani also allege that Mr. Goldman’s incident with his neighbor four years ago has

nothing to do and is completely unrelated and irrelevant to Mr. Goldman’s present

agreement to sell his Property.

       11.    The Grzan-Khimani deny the allegations contained in the first and second

sentences of paragraph 11 of the Amended Counterclaim and Joinder of Parties on the

basis that they lack knowledge or information sufficient to form a belief about the truth of


                                             3
        Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 4 of 18




the averment. In any event, the Grzan-Khimani allege that the “value” of a property is

public information, easily obtainable through multiple means, not “inside information”.

Further, Mr. Goldman and/or his representatives possess no evidence whatsoever to

prove or even allow for the inference that anyone at Ferraiuoli shared any “inside

information” regarding the Property with them prior to the signing of the Option to

Purchase Agreement on October 23, 2020. The indirect accusation is reckless, to say

the least. In response to the third sentence, the Grzan-Khimani deny the averment.

The Grzan-Khimani were never advised, counseled nor assisted in any way by anyone

at Ferraiuoli in the process of negotiating with Mr. Goldman the Option to Purchase

Agreement executed on October 23, 2020.             Likewise, the Grzan-Khimani never

acquired nor received any information whatsoever from Ferraiuoli regarding the

Property, its value or of Mr. Goldman prior to the signing of the Option to Purchase

Agreement. Furthermore, the price of the Property stipulated in the Option to Purchase

Agreement was established by Mr. Goldman. Lastly, in response to the fourth and fifth

sentences contained in paragraph 11 of the Amended Counterclaim and Joinder of

Parties, the Grzan-Khimani deny them on the basis that they lack knowledge or

information sufficient to form a belief about the truth of the averment.

       12.    The Grzan-Khimani deny the allegation contained in paragraph 12 of the

Amended Counterclaim and Joinder of Parties. Without forfeiting any attorney client

privilege, they allege that they first sought the services of Ferraiuoli LLC on November

21, 2020, more than a month after the Option to Purchase Agreement had been signed,




                                             4
          Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 5 of 18




and because Mr. Goldman had defaulted on his obligation to sell the Property as

agreed.

      13.     The allegation contained in paragraph 13 of the Amended Counterclaim

and Joinder of Parties is denied. First, Mr. Goldman was approached by his neighbor,

Mr. Adam Long, on behalf of the Grzan-Khimani. Second, Mr. Goldman never told the

Grzan-Khimani about the incident with his neighbor and of Ferraiuoli’s involvement prior

to the signing on October 23, 2020 of the Option to Purchase Agreement.              All

communications between Mr. Goldman and the Grzan-khimani were by email, except

for one call on the 20th of October, during which no mention of the incident of cutting

trees or Ferraiuoli ever took place.   Third, although Mr. Goldman mentioned of his

previous health issues with cancer, at no point did he expressed anything about mental

or physical incapacity to engage in this process. Instead, just the opposite. He talked

much about his great experience in real estate, how he had major ongoing projects right

now (like the one he needed the $800,000 deposit for), that he was actively managing

residential properties he owned and personally leading renovation projects like moving

to green energy in the units, that he had additional major projects planned for Vermont

such as creating park areas and how he was socially active and was working on holding

a major concert event in Vermont headlined by the famous band Phish who he

mentioned was friends with. Fourth, the Grzan-Khimani were never advised, counseled

nor assisted by anyone at Ferraiuoli in the process of negotiating with Mr. Goldman the

Option to Purchase Agreement.       Similarly, they never acquired nor received any

information whatsoever from Ferraiuoli regarding the Property, its value or of Mr.


                                           5
          Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 6 of 18




Goldman prior to the signing on October 23, 2020 of the Option to Purchase

Agreement. Moreover, the allegation in the sense that the Grzan-Khimani maliciously

concealed that Ferraiuoli was their legal representative during the negotiations and that

it hid from Mr. Goldman the conflict-of-interest, thereby giving them an unfair advantage

in the negotiations and violating the basic principles of honesty and good faith is

conclusory in nature, plainly illogical and incapable of supporting a reasonable inference

that the conduct occurred; thus, frivolous. To start, the Grzan-Khimani could not have

concealed that Ferraiuoli was their legal representative during the negotiations because

if that were the case, Mr. Goldman would have at least received one communication

from someone at Ferraiuoli purporting to represent them prior to the signing of the

Option to Purchase Agreement, which Mr. Goldman never received nor will he be able

to produce. Similarly, Mr. Goldman does not state what information, if any, did the

Grzan-Khimani received that could have given it an advantage in the process of

negotiating the Option to Purchase Agreement. Regardless, that information does not

exist.

         14.   The allegations contained in paragraph 14 of the Amended Counterclaim

and Joinder of Parties are denied. Specifically, in response to the first and second

sentences contained in said paragraph 14, the Grzan-Khimani deny both on the basis

that they lack knowledge or information sufficient to form a belief about the truth of the

averment. The Grzan-Khimani allege that Mr. Goldman never told them that the other

prospective buyer who made the $3,750,000.00 offer was represented by Ferraiuoli.

moreover, Mr. Goldman did not notify them of said offer in good faith.         When Mr.


                                            6
        Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 7 of 18




Goldman notified them of the new offer, he already had agreed to sell the Property to

the Grzan-Khimani, for $3,250,000.00. Thus, Mr. Goldman broke the $3,250,000.00

agreement when he offered Grzan-Khimani to match the $3,750,000 offer, and he did

so because he was greedy, as he admitted later in an email sent on October 23, 2020:

“I was greedy and should have been more appreciative.” Furthermore, Grzan-Khimani

did not agree to match the offer on time, for the draft that Mr. Goldman sent contained

many errors, as he admitted in his email, and there were several matters that needed to

be ironed out. So, by the time they were resolved, the offer had expired. Also, Mr.

Goldman leaves out the fact that he extended the deadline, but Grzan-Khimani decided

to pull out and not buy the Property, decision Mr. Grzan informed Mr. Goldman twice by

email. Last, the Grzan-Khimani did not concealed that Ferraiuoli represented them

because Ferraiuoli never represented them prior to the signing of the Option to

Purchase Agreement.

      15.    The allegation contained in paragraph 15 of the Amended Counterclaim

and Joinder of Parties is admitted in part and denied in part. The Grzan-Khimano accept

that on October 22, 2020, Ferraiuoli, on behalf of Hyung Soon Lee (“Mr. Lee”), withdrew

the $3,750,000.00 offer, and deny the rest. Specifically, the Grzan-Khimani deny that

after Mr. Lee’s withdrawal TPC and Ferraiuoli were back in the “driver seat of the

negotiations”. First, after Mr. Goldman was “greedy” –to use his own words—and went

back on his word by asking Grzan-Khimani to match the $3,750,000.00 offer, Grzan-

Khimani pulled out and notified Mr. Goldman that they were not going to buy the

Property. Hence, there was nothing to negotiate; the Grzan-Khimani had ended the


                                          7
           Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 8 of 18




negotiations by pulling out and letting Mr. Goldman know he was free to sell the

Property to whomever he wished.

       16.      The allegations contained in paragraph 16 of the Amended Counterclaim

and Joinder of Parties are admitted in part and denied in part. The Grzan-Khimani admit

that on October 23, they and Mr. Goldman executed an Option to Purchase Agreement,

through which they, or their assignee, were given an exclusive option to purchase the

Property for $3,150,000.00, which was $600,000.00 less than Mr. Lee’s alleged offer,

who was represented by Ferraiuoli, LLC; and deny the rest of the allegations contained

therein.

       17.     The allegations contained in paragraph 17 of the Amended Counterclaim

and Joinder of Parties are admitted in part and denied in part. The Grzan-Khimani admit

that on November 5, 2020, Mr. Gerald Kleis Pasarell, Mr. Goldman’s real estate broker,

filed an action against him alleging that he was owed a commission for the sale of the

Property, and deny the rest of the averment.         The Grzan-Khimani believe that the

lawsuit was filed because Mr. Goldman –once again—went back on his word, this time

with his broker. The Grzan-Khimani had nothing to do with the filing of that complaint.

In addition, the Grzan-Khimani allege that “sorting everything” with Mr. Kleis was not

amongst the obligations entered in the Option to Purchase Agreement. Mr. Goldman

violates the parole evidence rule by trying to use extrinsic purported obligations to justify

his failure to comply with the terms of the validly executed Option to Purchase

Agreement, none of which was “sorting everything” with Mr. Kleis. In the alternative,

“sorting everything” with Mr. Kleis was contingent upon closing, condition that was


                                             8
        Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 9 of 18




clearly communicated to Mr. Goldman through email and established in all the

settlement documents approved and reviewed by Mr. Goldman. The condition however

was not met because Mr. Goldman –once again—went back on his word. Lastly, the

Complaint filed by Mr. Kleis is no longer active in the local courts. It was dismissed.

       18.    The allegations contained in paragraph 18 of the Amended Counterclaim

and Joinder of Parties are admitted in part and denied in part. The Grzan-Khimani admit

that pursuant to Clause 5 of the Option to Purchase Agreement, they had until

November 23, 2020 to exercise and close the sale of the Property, and that to extend

the closing period by 30 additional days, and that they had to pay Mr. Goldman an

additional $600,000.00 before the first 30 days expired; and denies the rest of the

averment. The Grzan-Khimani allege that they did exercised the Option to Purchase

the Property before the November 23, 2020 deadline, but were unable to purchase the

Property because Mr. Goldman defaulted by failing to provide “fee simple, recordable,

marketable and insurable title of the Property free and clear of all liens, encumbrances

and defects,” as stipulated in the Agreement. The Grzan-Khimani also allege that the

additional $600,000.00 were paid in accordance with the terms of the Agreement, for it

was Mr. Goldman who provided them with incorrect bank information and later, upon

recognizing the error, accepted receiving a total of $800,000.00 by November 24, 2020,

amount he still retains despite alleging that the Option to Purchase Agreement is null

and void. In the alternative, if Mr. Goldman contends that the Grzan-Khimani defaulted

because they did not paid the $600,000.00 directly to him on November 23, 2020, then

Mr. Goldman incurred in fraud and illegal appropriation because he accepted the


                                             9
       Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 10 of 18




money, kept it for himself and represented to all involved that the Option to Purchase

Agreement was still on while knowing the Agreement had expired and while having no

intentions of complying with its terms.

       19.    The allegations contained in paragraph 19 of the Amended Counterclaim

and joinder of Parties are denied. The Grzan-Khimani allege, first, that Mr. Goldman

knew that the Option to Purchase Agreement had been assigned to TPC weeks prior to

December 18, through several emails sent by both Mr. Grzan and the notary chosen to

close the transaction. Second, the Option to Purchase Agreement did not require the

Grzan-Khimani to notify Mr. Goldman of any assignment.              Third, nowhere in the

December 18 letter does Ferraiuoli state or informed that it represented the Grzan-

Khimani and/or TPC during the negotiations to purchase the Property. Fourth, solving

the issue with Mr. Kleis was not amongst the obligations assumed by the Grzan-

Khimani in the Option to Purchase Agreement.            Mr. Goldman violates the parole

evidence rule by trying to introduce extrinsic purported obligations to justify his failure to

comply with the validly executed Option to Purchase Agreement. In the alternative,

settling the lawsuit filed with Mr. Kleis was contingent upon closing, condition that was

clearly communicated to Mr. Goldman through email and established in the settlement

documents approved and reviewed by Mr. Goldman.

       20.     The allegations contained in paragraph 20 of the Amended Counterclaim

and Joinder of Parties are admitted in part and denied in part. The Grzan-Khimani admit

that Mr. Goldman informed them of the passing of Mrs. Carmen Cividanes and deny the

rest. TPC and every party involved were ready to close on December 15, 2020, and


                                             10
       Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 11 of 18




Mrs. Cividanes purported death happened on December 22, 2020.            Further, Mrs.

Cividanes had nothing to do with the closing, for it was Mr. Rey Rios who was granted

the power of attorney to close on behalf of Mr. Goldman. It was Mr. Rios who was

going to sign the Purchase and Sale Deed, not Mrs. Cividanes, so her passing was no

impediment for the closing to take place.

      21.    The allegation contained in paragraph 21 of the Amended Counterclaim

and Joinder of Parties are admitted.

             First Cause of Action: Breach of Contract and the Implied
                              Covenant of good Faith

      22.     The Grzan-Khimani incorporate by reference as if fully alleged herein

every response set forth in the preceding paragraphs.      Mr. Goldman’s responsive

allegations incorporated in paragraph 22 of the Amended Counterclaim and Joinder of

Parties are of the type that do not require a responsive pleading, to the extent that a

relief may be granted, they are denied.

      23.    The allegation contained in paragraph 23 of the Amended Counterclaim

and Joinder of Parties is admitted.

      24.    The allegation contained in paragraph 24 of the Amended Counterclaim

and Joinder of Parties are admitted in part and denied in part. The Grzan-Khimani admit

that pursuant to the Option to Purchase Agreement TPC had until November 23, 2020

to pay Mr. Goldman the Extension Payment of $600,000.00, and denies the rest. On

November 23, 2020, with the information provided by Mr. Goldman, Mr. Grzan went to

the bank to wire the $600,000.00.         The bank, however, told Mr. Grzan that the

transaction could not go through because the bank information provided by Mr.

                                            11
         Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 12 of 18




Goldman was incorrect. Thus, it was Mr. Goldman who prevented the Grzan-Khimani

and/or TPC from paying the $600,000.00 directly to him on the 23rd of November.

Regardless, Mr. Goldman accepted that the Grzan-Khimani deposited the money in the

escrow account on November 23rd. He also agreed to have the money transferred on

the following day, by signing a release and after being told, twice, the money would be

wired on the 24th of November. Last, at no point in time did Mr. Goldman state that the

Agreement had been violated. To the contrary, he accepted the money and continued

to act as if he would close on the transaction.       In the alternative, if Mr. Goldman

contends that the Grzan-Khimani and/or TPC defaulted because they did not pay the

$600,000.00 directly to him on November 23, 2020, then Mr. Goldman incurred in fraud

and illegal appropriation because he accepted the money, kept it for himself and

represented to all involved that the Option to Purchase Agreement was still on while

knowing the Agreement had expired and while having no intentions of complying with its

terms.

         25.   The allegations contained in paragraph 25 of the Amended Counterclaim

and Joinder of Parties are denied. TPC exercised its option on time and the transaction

did not close because Mr. Goldman refused to do so. Thus, TPC is entitled to specific

performance.

         26.   The averment contained in paragraph 26 of the Amended Counterclaim

and Joinder of Parties is an argument of law that does not require a responsive

pleading. In the alternative, it is denied as an inaccurate representation of the law.




                                            12
       Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 13 of 18




       27.   The allegations contained in paragraph 27 of the Amended Counterclaim

and Joinder of Parties are denied. Ferraiuoli never advised nor counseled TPC, much

less represented it in the process of negotiating the Option to Purchase Agreement with

Mr. Goldman.    Furthermore, Ferraiuoli did not represent Mr. Goldman in a related

matter; for the controversy for which Mr. Goldman hired Ferraiuoli did not involve

matters relating to the sale of the home, but the cutting of trees by Mr. Goldman’s

neighbor. In any event, the relationship of Mr. Goldman with Ferraiuoli ended in a bad

note in 2018, two years before TPC negotiated the Option to Purchase Agreement.

Last, TPC did produce evidence of source of funds for the cash payment required at the

closing.

       28.   The allegation contained in paragraph 28 of the Amended Complaint and

Joinder of Parties is conclusory and an argument of law, for which no responsive

pleading is required. In the alternative, the Grzan-Khimani deny having breached the

implied covenant of good faith because it was never represented by Ferraiuoli, and

therefore it had nothing to reveal or disclose to Mr. Goldman prior to the signing of the

Option to Purchase Agreement.

             Second Cause of Action: Deceit by Insidious Machinations
                                     (“Dolo”)

       29.    The Grzan-Khimani incorporates by reference as if fully alleged herein

every response set forth in the preceding paragraphs.        Mr. Goldman’s responsive

allegations incorporated in paragraph 29 of the Amended Counterclaim and Joinder of

Parties are of the type that do not require a responsive pleading, to the extent that a

relief may be granted, they are denied.

                                           13
       Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 14 of 18




       30.    The allegation contained in paragraph 30 of the Amended Counterclaim

and Joinder of Parties is an argument of law, for which a responsive pleading is not

required. In the alternative, it is denied as an inaccurate description of the law.

       31.     The allegation contained in paragraph 31 of the Amended Counterclaim

and Joinder of Parties is an argument of law, for which a responsive pleading is not

required. In the alternative, it is denied as an inaccurate description of the law.

       32.    The allegation contained in paragraph 32 of the Amended Counterclaim

and Joinder of Parties are denied. The averments are simply false and illogical at best.

The Grzan-Khimani incorporates by reference all denials and allegations pertaining to

Ferraiuoli’s lack of involvement in the negotiations to purchase the Property.

       33.    The averment contained in paragraph 33 of the Amended Counterclaim

and Joinder of Parties is a petition for relief, for which no responsive pleading is

required. In the alternative, the Grzan-Khimani deny that Mr. Goldman has the right to

nullify the Option to Purchase Agreement.

       34.    The allegation contained in paragraph 34 of the Amended Counterclain is

denied. Mr. Goldman has suffered no damages for he signed the Option to Purchase

Agreement willingly. It was Mr. Goldman who set the price and who pushed Mr. Grzan

back into the transaction after he had pulled out.

             Third Cause of Action Piercing the Corporate Veil Against
                              Teal Peak Capital, LLC

       35.    The Grzan-Khimani incorporate by reference as if fully alleged herein

every response set forth in the preceding paragraphs.          Mr. Goldman’s responsive

allegations incorporated in paragraph 35 of the Amended Counterclaim and Joinder of

                                             14
       Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 15 of 18




Parties are of the type that do not require a responsive pleading, to the extent that a

relief may be granted, they are denied.

       36.    The averment contained in paragraph 36 of the Amended Counterclaim

and Joinder of Parties is not a statement of fact that requires a responsive pleading. In

the alternative, the averment is denied and the Grzan-Khimani allege that the facts of

this case do not support the piercing of TPC’s corporate veil.

       37.    The averment contained in paragraph 37 of the Amended Counterclaim

and Joinder of Parties is an argument of law that does not require a responsive

pleading. In the alternative, it is denied as an inaccurate description of the law.

       38.    The averment contained in paragraph 38 of the Amended Counterclaim

and Joinder of Parties is an argument of law that does not require a responsive

pleading. In the alternative, it is denied as an inaccurate description of the law.

       39.    The averment contained in paragraph 39 of the Amended Counterclaim

and Joinder of parties is an argument of law or description of a doctrine that does not

require a responsive pleading.        In the alternative, it is denied as an inaccurate

description of the law or doctrine.

       40.    The allegations contained in paragraph 40 of the Amended Counterclaim

and Joinder of parties are denied.        There has never been unity of interest and

ownership between John Michael Grzan, Namrata Khimani, and TPC.

       41.    The allegation contained in paragraph 41 of the Amended Counterclaim

and Joinder of Parties is denied. There has never been unity of ownership between

John Michael Grzan, Namrata Khimani, and TPC.


                                             15
        Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 16 of 18




       42.     The allegation contained in paragraph 42 of the Amended Counterclaim

and Joinder of Parties is denied. There has never been unity of interest and ownership

between John Michael Grzan, Namrata Khimani, and TPC. Further, TPC is not the

“alter ego of John Michael Grzan, Namrata Khimani; and neither was it created or been

used to commit fraud or for illicit purposes. Mr. Goldman’s allegations in that regard are

conclusory and he lacks any evidence to even make a plausible claim, thus, the

averments are frivolous.

       43.     The allegation contained in paragraph 43 of the Amended Counterclaim

and Joinder of Parties is denied. TPC is not the “alter ego of John Michael Grzan,

Namrata Khimani; and neither was it created or been used to commit fraud or for illicit

purposes. Mr. Goldman’s allegations in that regard are conclusory and he lacks any

evidence to even make a plausible claim.

       44.     The allegation contained in paragraph 44 of the Amended Counterclaim

and Joinder of Parties is denied. Mr. Goldman’s allegation is conclusory and he lacks

any evidence to even make a plausible claim.

       45.     The allegation contained in paragraph 45 of the Amended Counterclaim

and Joinder of parties is denied.     The Grzan-Khimani incorporate by reference all

denials contained in the preceding paragraphs relating to having breached any

obligation with Mr. Goldman.

                                 Affirmative Defenses

       1.      The Amended Counter claim is time barred by the applicable statute of

limitations.


                                           16
       Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 17 of 18




      2.     Mr. Goldman is estopped from his own actions to claim the Option to

Purchase Agreement is null and void.

      3.     Mr. Goldman incurred in fraud and illegal appropriation because he

accepted the $800,000 earnest money deposit, kept it for himself and represented to all

involved that the Option to Purchase Agreement was still on while knowing the

Agreement had expired and while having no intentions of complying with its terms.

      4.     Mr. Goldman’s claim is barred by the doctrine of res judicata.

      5.     Mr. Goldman has come before this Honorable Court with unclean hands.

      6.     Mr. Goldman’s breach of his contractual obligations were due solely to his

greed and bad faith through the process.

      7.     Any alleged damages claimed by Mr. Goldman were self-inflicted.

      8.      The Grzan-Khimani reserve the right to raise any other defense once

known during the discovery process.

        Wherefore, the Grzan-Khimani respectfully request from this Honorable Court

to dismiss with prejudice the Amended Counterclaim filed by Mr. Goldman and impose

upon him payment of costs and attorney’s fees for filing a shameless frivolous

counterclaim and joinder of parties.

      Respectfully Submitted.

      In San Juan, Puerto Rico, this 23rd day of August 2021.




                                           17
        Case 3:20-cv-01747-PAD Document 92 Filed 08/23/21 Page 18 of 18




       I hereby certify that, on this same date, I electronically filed the foregoing with

the Clerk of the Court using the Court’s CM/ECF system, which will send notice of its

filing electronically to the attorneys of record.



                                            Héctor Eduardo Pedrosa Luna, Esq.
                                            P.O. Box 9023963
                                            San Juan, PR 00902-3963
                                            Tel. 787-920-7983
                                            Fax 787-754-1109

                                            s/Héctor Eduardo Pedrosa Luna
                                            Héctor Eduardo Pedrosa Luna
                                            USDPR NO. 223202
                                            hectorpedrosa@gmail.com




                                               18
